Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach an anti-lock brake control device using delay compensators wherein “the anti-lock controller is configured to give the command for reducing the braking force, on the basis of a result of predetermined determination including comparison of the plurality of estimation results outputted from the slip estimator and perform the comparison of the plurality of estimation results by using a cumulative value of a difference between the estimation results obtained via the different delay compensators” or wherein the anti-lock controller is configured to give the command for reducing the braking force, on the basis of a result of predetermined determination including comparison of the plurality of estimation results outputted from the slip estimator and perform the comparison of the plurality of estimation results by using a cumulative value of the difference between the estimation result obtained via the delay compensator and the estimation result obtained not via the delay compensator.”
Although the prior art of record does recognize the use or filters (delay compensators) on drive signals (see Sano US 2,425,574 or Mori US 5,123,714 for example) they do not teach the use of the cumulative difference of multiple filters to control the anti-lock braking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665